Citation Nr: 0311185	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a hiatal hernia.

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for nicotine 
dependency.

4.  Entitlement to service connection for a disability 
manifested by poor circulation.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a right knee 
disability.


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of two rating decisions rendered by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The first, a July 1997 rating action, denied, 
in pertinent part, service connection for a bilateral knee 
condition and poor circulation in the legs.  A subsequent May 
1998 rating action found that new and material evidence had 
not been submitted to reopen a claim of service connection 
for a hiatal hernia and denied service connection for poor 
circulation and nicotine dependence.  The veteran perfected a 
timely appeal to the Board.

The issues of entitlement to service connection for the 
veteran's claimed service-connected disabilities are 
addressed in the Remand, below.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a hiatal hernia was denied by a February 1991 Board 
decision.
 
2.  Evidence submitted since February 1991 bears directly and 
substantially upon the claim of service connection for a 
hiatal hernia, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1991 Board decision which denied service 
connection for a hiatal hernia is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1100 (2002)).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a hiatal hernia has been 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002); McQueen v. Principi, 14 Vet. App. 300 (2001) 
(per curiam).  The law provides that VA has duties to notify 
and to assist claimants.  In view of the decision reached 
herein reopening the veteran's claims for service connection 
for a hiatal hernia, the Board concludes that the 
requirements set forth in the VCAA have been satisfied as to 
this issue.


Background.  The veteran contends that new and material 
evidence has been submitted to reopen a previously disallowed 
claim for service connection for a hiatal hernia.  He asserts 
that this disability was manifested during active service and 
was aggravated by his use of tobacco products during active 
service.  His original claim of entitlement to service 
connection for this disability was denied by the Board in a 
February 1991 decision.  In denying the claim, the Board 
noted that the evidence did not show the presence of a hiatal 
hernia during service and that such disability was not 
manifested until many years following the veteran's 
separation from active duty.  The evidence on file at the 
time of this decision included the following:  service 
medical records, a statement from a private physician dated 
in 1946, VA examination reports dated in the 1940s and 1950s, 
and private medical records dating from 1973 to 1989.  

Since the 1991 Board decision, VA has received numerous 
private medical records showing treatment for various 
condition of the digestive system including a hiatal hernia.  
In addition, to medical evidence showing a presently 
diagnosed hiatal hernia, the veteran testified at hearings 
before a RO decision review officer and before the 
undersigned Member of the Board.  At these hearings, the 
veteran presented additional testimony regarding his in-
service symptoms.  The veteran testified that he served as a 
heavy machine gun operator in combat in the Pacific during 
World War II.  While serving on the line, he had heartburn 
and would vomit at night.  He stated that was giving away his 
unit's position and his commanding officer sent him to sick 
call.  He obtained treatment at a field hospital.  After 
being put on a special diet, he would feel better and would 
be sent back to the front lines.  


Legal Criteria.  Prior decisions of the Board and unappealed 
decisions of the RO are final and may be reopened only upon 
receipt of additional evidence which, under applicable 
statutory and regulatory provisions, is both new and material 
so as to warrant revision of the previous decision.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2002).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  These 
changes are prospective for claims filed on or after August 
29, 2001, and are, accordingly, not applicable in the present 
case.

Service connection may be established for a current 
disability in several ways including on a "direct" basis. 
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2002).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2002).  In addition, service connection 
may be established on secondary basis if the claimed 
disability is due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  


Analysis.  In the instant case, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a hiatal 
hernia.  In particular, the Board notes that since the prior 
denial of service connection, the veteran has presented 
addition information concerning the onset of this disability 
during active service.  This information is "new" as it was 
not on file at the time of the last prior denial.

This new evidence is also material as this testimony 
specifically addresses the etiology of the veteran's present 
hiatal hernia.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant of information previously 
considered, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Consequently, the Board finds that new and material evidence 
to reopen the veteran's claim has been submitted.  38 C.F.R. 
§ 3.156(a).  

Having found that the veteran's claim for service connection 
for a hiatal hernia has been reopened, the Board has reviewed 
the evidence and determined that further evidentiary 
development is necessary.  Accordingly, as set forth in the 
Introduction, the Board is undertaking additional development 
on the issue entitlement of service connection for a hiatal 
hernia pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a hiatal hernia is 
reopened.  To this extent only, the benefit sought on appeal 
is allowed.




REMAND

As noted above, during the pendency of this appeal there has 
been a significant change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations.  38 U.S.C.A. §§ 5100-5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  These changes in the law redefine the obligations of 
VA with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  As the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The duty to assist requires VA to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  The duty to assist requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  The Board is of the opinion that new 
VA examinations would be probative in ascertaining the 
etiology or onset of the veteran's claimed service-connected 
disabilities.  



Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded examinations to determine the 
etiology or date of onset of any present 
circulatory disorder, right knee 
disorder, left knee disorder, and hiatal 
hernia.  Send the claims folders and a 
copy of this Remand should be forwarded 
to the examiner(s) for review in 
conjunction with the requested 
examinations.  

With regard to any circulatory disorder 
found on examination, the examiner should 
comment on the likelihood that any such 
condition is related to the veteran's use 
of tobacco products during his World War 
II service and shortly thereafter.

With respect to any present knee 
disorder, the veteran has presented 
compelling testimony that his knee 
problems began when he was carrying a 
machine gun during his World War II 
combat service in the Pacific theatre of 
operations.  The examiner should offer an 
opinion as to the probability that any 
knee disorder is related to the veteran's 
World War II service.

With respect to a hiatal hernia, the 
examiner should offer an opinion as to 
whether the hiatal hernia which was 
diagnosed after service can be reasonable 
dissociated from the complaints noted 
during service in 1944 and 1945 of 
epigastric and substernal pain in the 
horizontal position which disappeared in 
the upright position; nocturnal 
epigastric pain, and mild regurgitation. 

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and with consideration of 
any additional information obtained as a 
result of this remand.  
		
3.  If the decision with respect to the 
claims on appeal remains adverse to the 
veteran, either in whole or in part, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

